Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-13 allowed.

The following is an examiner’s statement of reasons for allowance: 

Mudusuru et al [20150268970] teaches the OS-specific function specification (e.g., the "_DSM") associated with the virtual ACPI device may include one or more OS-specific functions for various different operating systems (OSs). Each OS 126 included in the OS-specific function specification may be identified by a unique identifier (e.g., a Globally Unique IDentifier or "GUID," a Universally Unique IDentifier or "UUID," etc.). Additionally, in some embodiments, the OS-specific function(s) may be grouped based on the particular OS 126 with which they are associated. In such embodiments, the unique identifier for a particular OS 126 may be used to group (e.g., partition, separate, arrange, etc.) the OS-specific function(s) for that OS 126 from the OS-specific functions(s) for other OSs 126
Baldi et al [10263868] teaches: The first method exploits the heterogeneity of the TTL (time-to-live) value contained in the (layer-3) IP datagram headers. Various common operating systems (OSes) set different initial TTL values. For example, several OSes uses TTL=64, while others set it to 128). In the example dataset, 1,554 blocks out of 99,234 blocks contain IP datagrams with more than one TTL value and are identified as hotspot blocks, which are discarded before further analysis.
Moser et al [20040078617] teaches The CMT claim() function multicasts a PendingClaims message, to all of the replicas of a process, object or component using the reliable ordered multicast group communication protocol, and subsequently invokes the corresponding function of the operating system's thread library. The multicast protocol delivers messages reliably and in the same order to all of the replicas. If two different threads in a replica both issue a claim for a mutex, the message containing the claim, that the multicast protocol orders and delivers first, determines which thread is granted the mutex first. Consequently, the mechanisms of the invention grant the mutexes in the same order to the threads in all of the replicas.

Thus prior art of record do not teach or suggest individually or in combination; 
a first communicator that performs communication with the computer body based on a first communications standard; a second communicator that performs communication with the computer body based on a second communications standard; a determination processor that classifies and determines a category of the specified operating system based on a first communications parameter acquired from the first communicator; a setting processor that sets an operation mode corresponding to the category of the specified operating system as determined by the determination processor; and a controller that controls, based on the communication with the computer body performed by the second communicator, the specified function according to the operation mode set by the setting processor.
Claims 12 and 13 are allowed for the same reasons as set forth in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187